                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                 1:20-cv-00009-DSC

ANGELIA RENEE FRANKLIN,             )
                                    )
               Plaintiff,           )
  vs.                               )
                                    )                             ORDER
ANDREW M. SAUL,                     )
Commissioner of                     )
Social Security Administration,     )
               Defendant.           )
____________________________________)


       THIS MATTER is before the Court on Plaintiff’s Motion to Dismiss pursuant to Rule

41(a)(2) of the Federal Rules of Civil Procedure (Doc. No. 10). For the reasons stated in Plaintiff’s

Motion, it is GRANTED and this matter is DISMISSED WITH PREJUDICE.

       SO ORDERED.

                               Signed: May 15, 2020




         Case 1:20-cv-00009-DSC Document 11 Filed 05/15/20 Page 1 of 1
